               Case 3:21-mj-04068-CDB Document 2 Filed 03/01/21 Page 1 of 1



                                    MAGISTRATE JUDGE'S MINUTES
                         IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF ARIZONA – FLAGSTAFF
U.S. Magistrate Judge: Camille D. Bibles           Date: March 1, 2021
USA v. Jeffrey Alan Siegmeister                    Case Number: 21-04068MJ-001-PCT-CDB

Assistant U.S. Attorney: Patrick Joseph Schneider by video
Attorney for Defendant: Sarah Erlinder by video, Assistant Federal Public Defender
Interpreter: N/A
Defendant: ☒ Present ☐ Not Present ☐ Released ☒ Custody ☐ Summons ☐ Writ

INITIAL APPEARANCE
Date of Arrest: February 26, 2021
☒ Warrant Other District
☒ NO Financial Affidavit taken; defendant sworn as to financial status.
Provisionally appointing Sarah Erlinder, AFPD, for the defendant, for Flagstaff proceedings only.
☒ Defendant states true name to be SAME.
   Further proceedings ORDERED in Defendant’s true name.
☒ Defendant shall be temporarily detained in the custody of the United States Marshal.

Due to the ongoing COVID-19 pandemic, and in accordance with established CDC guidelines
regarding public assemblies, parties appear by video.

Identity/Removal Hearing and Detention Hearing set for Thursday, March 4, 2021 at 10:00 a.m.
before Magistrate Judge Camille D. Bibles at 123 N. San Francisco Street, Flagstaff, Arizona.

Under federal law, including Rule 5(f) of the Federal Rules of Criminal Procedure, Brandy v.
Maryland, 373 U.S. 83 (1963), and all applicable decisions interpreting Brady, the government has a
continuing obligation to produce all information or evidence known to the government that is relevant
to the guilt or punishment of a defendant, including, but no limited to, exculpatory evidence.
Accordingly, the Court Orders the government to produce to the defendant in a timely manner all
information or evidence known to the government that tis either; (1) relevant to the defendant’s guilt
or punishment; or (2) favorable to the defendant on the issue of guilt or punishment. This Order is
entered under rule 5(f) and does not relieve any party in this matter of any other discovery obligation.
The consequences for violating either this Order or the government’s obligations under Brady include,
but are not limited to, the following: contempt, sanctions, referral to a disciplinary authority, adverse
jury instruction, exclusion of evidence, and dismissal of charges.

Recorded By Courtsmart                                                             IA     10 min
Deputy Clerk Christina Hurley
                                                                                   Start: 10:45 am
                                                                                   Stop: 10:55 am
